*137
ORDER

PER CURIAM
AND NOW, this 16th day of October, 2015, the Petition for Allowance of Appeal is GRANTED LIMITED TO the issues set forth below. Allocatur is DENIED as to all remaining issues. The issues, condensed for brevity, are:
(1) Did the Superior Court err when it ruled that suppression was not a remedy available to the Court when stored electronic communications are seized pursuant to an illegally issued warrant?
(2) Did the Court err in ruling that the search and seizure of stored electronic communications pursuant to an illegally issued search warrant for evidence located outside of the jurisdiction of the Commonwealth of Pennsylvania did not rise to the level of a constitutional violation of the individual’s privacy rights as guaranteed by Article I, Section 8 of the Pennsylvania Constitution or the Fourth Amendment to the United States Constitution?